
	

114 S1814 IS: Stop Sanctuary Cities Act
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1814
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2015
			Mr. Vitter (for himself, Mr. Flake, and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To withhold certain Federal funding from sanctuary cities.
	
	
		1.Short title
 This Act may be cited as the Stop Sanctuary Cities Act.
		2.Limitation on grants to sanctuary cities
 (a)In generalIt shall be unlawful for any State or political subdivision of a State— (1)to violate section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373); or
 (2)to fail to comply with a detainer that has been lawfully issued by the Department of Homeland Security in accordance with section 236 and 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357) and section 287.7 of title 8, Code of Federal Regulations.
				(b)Ineligibility for grants
 (1)In generalAny State or political subdivision of a State that violates subsection (a) shall not be eligible to receive funds from the State Criminal Alien Assistance Program under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)).
 (2)Chronic offendersAny State or political subdivision of a State that does not come into compliance with the requirements under subsection (a) within 180 days of receiving notification from the Secretary of Homeland Security of its noncompliance with that subsection is not eligible to receive a grant under the Byrne Memorial Justice Assistance Grant Program established pursuant to subpart I of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.).
 (3)EnforcementNo funding may be withheld pursuant to paragraph (1) until the Secretary of Homeland Security—
 (A)has notified the noncompliant State or subdivision of its noncompliance with subsection (a); and (B)has determined, not later than 60 days after such notification, that compliance cannot be secured by voluntary means.
 (c)ReportsNot later than 5 days after deciding to terminate a grant or to refuse to award a grant pursuant to this section, the Secretary of Homeland Security shall submit a written report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that fully describes the circumstances and grounds for such action. No such action shall become effective until at least 30 days have elapsed after the submission of such report.
 (d)ReallocationAny funds that are not allocated to a State or political subdivision due to noncompliance with subsection (a) shall be reallocated to States and political subdivisions of States that are in compliance with such subsection.
 (e)ImmunityNo liability shall lie with a State or a political subdivision of a State that is acting in compliance with a detainer that has been lawfully issued by the Department of Homeland Security in accordance with sections 236 and 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357) and section 287.7 of title 8, Code of Federal Regulations, solely because the State or political subdivision is holding an alien in compliance with such detainer.
 (f)Rule of constructionNothing in this section may be construed to require law enforcement officials of a State or a political subdivision of a State to provide the Secretary of Homeland Security with information related to a victim or a witness to a criminal offense.
			
